Pee Curiam.
The people appealed to this Court by claim of right from an order of the Oakland county circuit court granting defendant’s motion to suppress evidence and quash an information.
Appeals by the people require leave and are restricted by the provisions of CL 1948, § 770.12 (Stat Ann 1954 Rev § 28.1109). See City of Portage v. Timmerman (1968), 11 Mich App 498.
This Court being without jurisdiction, the appeal is dismissed without prejudice to apply for leave. See Fox v. Board of Regents of the University of Michigan (1965), 375 Mich 238; City of Dearborn v. Pulte-Strang, Inc. (1968), 12 Mich App 161.